Title: To John Adams from Nicolas Maurice Gellée, 17 April 1779
From: Gellée, Nicolas Maurice
To: Adams, John


     
      Dear Sir
      Passy April 17 1779
     
     I inclose you some news-Papers and a Letter which I am desired to forward, by Mess. Salucci Merchants at Leghorn, who have sent a Ship to America, having a Mind to open a Trade between the United States and Italy. The Letter is directed to the Commander of their Ship.
     The Abbés de Chalut and Arnouts desire me to present you their Compliments.
     I think you are expecting daily to sail, and hoping your Voyage will be short and safe, I wish you most sincerely a happy sight of your family and friends.
     A New pretendant in the Affair of Bavaria, makes his Appearance. He is the duke of Vurtemberg; it is highly probable that the Congress opened is but a mock-one; and that the Rest of Europe being employed, France, Spain and the United States will be left at Liberty to disappoint the voracious Designs of Great Britain.
     Please, sir, to present my Compliment to your son.
     
      I have the Honor to be with the most respectful esteem Dear sir Your most obedient humble servant
      N. M. Gellée
     
     